                                        Case 3:19-cv-05639-WHA Document 53 Filed 02/26/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5   FLUIDIGM CORPORATION, et al.,
                                   6                   Plaintiffs,                         No. C 19-05639 WHA

                                   7           v.

                                   8   IONPATH, INC.,                                      ORDER GRANTING STIPULATED
                                                                                           EXTENSION AND CONTINUANCE
                                   9                   Defendant.

                                  10

                                  11        Recognizing the tension between the patent showdown schedule (Dkt. No. 45) and the

                                  12   Patent Local Rule contention disclosure schedule, the parties’ stipulation to extend some
Northern District of California
 United States District Court




                                  13   deadlines and continue the case management conference is GRANTED. Defendant shall serve

                                  14   its invalidity contentions by APRIL 1. The parties shall each select and exchange one claim for

                                  15   the showdown by APRIL 8 AT NOON. The case management conference is reset for APRIL 16

                                  16   AT 11:00 A.M.   and the parties’ joint statement is due APRIL 9 AT NOON.

                                  17        The Court, however, is troubled that the parties waited until 9:44 p.m. on February 24 to

                                  18   request leave for plaintiff to serve supplemented infringement contentions on February 24.

                                  19   This request should have been filed several days previously. Little can be done to turn back

                                  20   the clock, so this order retroactively blesses the amendment because the party who would be

                                  21   most prejudiced by it, defendant, has agreed. Patent owner is warned, however, that future

                                  22   amendment will be governed strictly by Patent Local Rule 3-6’s good cause standard. Having

                                  23   enjoyed one free amendment already, further leave will not be lightly granted.

                                  24        IT IS SO ORDERED.

                                  25   Dated: February 26, 2020.

                                  26

                                  27
                                                                                             WILLIAM ALSUP
                                  28                                                         UNITED STATES DISTRICT JUDGE
